DETAILED ACTION
In response to communications filed 1 December 2021, claims 9-25 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 2-6, filed 1 December 2021, with respect to claims 9 and 18 have been fully considered but are not persuasive.
On pages 2-3, applicant argues that Konig does not teach receiving real-time industry trend data, because the “historical data” described by Konig teaches away from real-time data.
The cited paragraph 0042 explicitly teaches away from the claims because the information being used by Konig is historical data. More specifically, Konig uses historical data regarding sales calls and recorded sales calls. Such historical data and recorded calls are not "real-time industry trend data from one or more remote industry 

However, these arguments are not persuasive. Although applicant is correct that Konig teaches in paragraph [0042] training statistical models using historical data (“previously recorded interactions”), these statistical models are provided with received real-time industry trend data during the ongoing call. Konig discloses in paragraph [0084] that the “statistical models . . . are supplied with the generated feature vector of events detected in real-time during the ongoing call.” Konig therefore teaches receiving real-time industry trend data by the “events detected in real-time.” Konig further discusses these aspects in paragraph [0082], where “new data is received from the real-time ASR engine 44c.” The “new data” events are real-time industry trend data received from the remove industry resource of the ASR engine. Konig therefore teaches the limitation at issue.
On pages 4-6, applicant argues that Konig does not teach a current industry score. However, these arguments are substantially the same as those presented in the Remarks filed 27 May 2021, and are not persuasive for the reasons presented in paragraph [04] of the Office action mailed 1 September 2021.

Claim Objections
Claim 9 is objected to because of the following informalities:
“the statistics engine” lacks antecedent basis and should be --a statistics engine-- (line 9)
“the industry score” has antecedent basis to --the current industry score-- (line 11).
Claims 10 and 11 are objected to because of the following informalities: “the steps of” lacks antecedent basis and should be --steps of-- (lines 1 and 3, respectively).
Claims 11 is objected to because of the following informalities: “a current industry score” has antecedent basis to --the current industry score-- (lines 1 and 8).
Claims 12 and 13 are objected to because of the following informalities: “the one or two additional sentences” lack antecedent basis and should be --the one or more sentences-- (lines 1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 2015/0201077 A1) in view of Tanner, Jr. et al.  (US 2016/0239851 A1) and Yaseen et al. (US 2012/0278091 A1).

As for Claim 9, Konig teaches of a method for creating an on-call real-time dynamic script (Konig Paragraph 0005 and 0037, automatically generating recommended actions for an for a tele-agent  (Konig Paragraph 0002, agents), the method comprising the steps of: 
receiving, by a dynamic script engine, during a sales call (Konig Paragraphs 0002-0003, organizations interact with their customers (or potential customers) via agents employed by the organization. Such interactions may occur over the telephone.  Such interaction can include sales), real-time industry trend data from one or more remote industry resources (Konig Paragraph 0042 and 0082-0084, “statistical models . . . are supplied with the generated feature vector of events detected in real-time during the ongoing call”); 
calculating a current industry score during the sales call (Konig Paragraph 0014, The statistical model may include a plurality of product statistical models; Paragraph 0054, In order to estimate the value of P.sub.X(call) for any particular product, according to one embodiment of the present invention, the trained statistical model 110 computes, for each product X, the probability that a customer will buy that product X given the analysis of the call thus far and the information known about the customer; Paragraph 0087, the threshold can be set dynamically as a function of the number of callers waiting, average wait time, the time spent on the call thus far, and other factors. For instance, if the customer says "Until you solve the reception issue in my geographic area, I'm not going to buy anything from your company," then the system may determine that it is not worth the agent's time to try to convince the customer otherwise); 
transmitting the current industry score to a script generator (Konig Paragraph 0083, the system 100 automatically presents a recommended product or action during the call if the estimated profit (or value) for the recommended product or action is higher than a triggering threshold profit level. For example, the system 100 may periodically evaluate the expected values associated with each of the products and automatically display to the agent products having values that exceed the triggering threshold profit level); 
receiving, by the script generator, the current industry score from the statistics engine; and dynamically reordering in real-time and in dependence upon the industry score one or more sentences of a dynamic script to be read by the tele-agent to the customer during the sales call (Konig Paragraph 0069-0070 and Paragraphs 0083-0085, a script that is designed to increase the likelihood of sales. For example, a standard sales script may include an .
Konig does not explicitly teach receiving from a resource group consisting of an analyst information repository and a stock and commodities market trend aggregator and calculating using regression analysis of the industry trend data and current products available to a customer to create a current industry score during the sales call.
However, Tanner does teach receiving from a resource group consisting of an analyst information repository and a stock and commodities market trend aggregator (Tanner ¶0061-0062, the system and method may be used for a healthcare network for market index prediction, target market segmentation and a myriad of other market driven) and calculating industry trend data and current products available to a customer to create a current industry score during the sales call as a system and method maybe be used for market prediction (Tanner ¶0062). FIG. 5B shows that he component 113 may ingest internal and external data 501 as the observed health inputs. The health inputs 501 may be processed and the normalized health inputs may be fed into a health graph engine 503 (a graph database and analytics engine). The health graph engine 503 may then calculate entity rankings within each homogeneous system (using for example, Equation 2 described above in a health system ranking and influence calculation process 504.) Then, each entity's ranking is used to model commodity flow (using a health commodity calculations process 505) between the heterogeneous system connections described in FIG. 4. The commodity flow calculations are dynamically used to update the system's rankings via a database update in the system diagram. Additionally, the commodity flow calculations may be applied to create outputs 506, such as market predictions, partnership matchings, targeted market segmentation and other related recommendations (Tanner ¶0085). The system and method may use graph traversals to rank providers according to shared specialties (Tanner ¶0089).  Learning models are applied (Tanner ¶0110-0112). FIG. 3, the input to consists of n nodes, m edges and k commodities, each with a source sink and a demand of the corresponding O(nk) variables and O(nk+m) constraints (Tanner ¶0019). The system may then apply the internal rankings across homogeneous systems 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the automated coaching system of Konig to include the Multi Commodity Flow Algorithms used in calculation and prediction of influence throughout the network as in Tanner in order to calculate the rate of change for the influence of supply and demand with respect to several multi-variate factors for the practitioner, payer and consumer alike in a health network. The system and method may have a process that computes the influence of several transactional based entities within a business based health architecture. The influence score may be calculated from within each homogeneous system and used to infer the likelihood of connectivity throughout the entire heterogeneous model. The system and method disclosed below may calculate the diffusion of information theoretic data, compute the influencers in each of the areas of business driven health sectors and optimize entity matching likelihoods across health network silos. For example, the system and method 
Additionally, Yaseen does teach calculating using regression analysis of the industry trend data and current products available to a customer to create a current industry score (Yaseen ¶0028, Sales prediction and recommendation module 150 includes a sales prediction engine 155, which in turn includes a data mining module 156, a linear regression module 157, and a rules-based prediction module 158. In one embodiment, data mining module 156 is configured to generate clustering-based predictions and is implemented using the Oracle.TM. Data Mining (ODM) software available from Oracle Corporation of Redwood Shores, Calif. Similarly, in one embodiment, linear regression module 157 and rules-based prediction module 158 can be implemented using Oracle.TM. Real-Time Decision (RTD) software; Yaseen ¶0039-0042, In order to estimate the likelihood, linear regression module 157 sums up the influence of each input value that is present in the target. If there are d input values and x.sub.i represents the value of the i-th input value for the target, then the score can be computed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the automated coaching system of Konig to include using linear regression for sales prediction and recommendation as in Yaseen in order to assist with various stages of the B2B sales process including how to up-sell or cross-sell products and/or services to existing business customers.  Predictive analysis can also assist in identifying the correct steps to take (or questions to ask) when trying to qualify a lead (Yaseen ¶0018-0022).

As for Claim 10, the combination of Konig, Tanner, and Yaseen further teaches the method of claim 9 as disclosed above, further comprising the steps of: selecting one or more additional sentences from a repository of dynamic script information; and inserting the one or more additional sentences into the dynamic script (Konig Paragraph 0069-0070 and Paragraphs 0083-0085, a script that is designed to increase the likelihood of sales. For example, a standard sales script may include an introduction, an explanation of service capabilities, a final pitch, a request for payment information, a closing portion, building rapport, rebuttals to customer concerns, etc. However, such sales scripts are typically rigid in design and somewhat limited in ability to adapt to a wide range of circumstances.  Embodiments of the present invention are directed to systems and methods capable of analytically, automatically, and systematically finding the effective sales skills for each product (or a "golden sales recipe") and guiding an agent during the live call to effectively utilize these sales skills. In addition, embodiments of the present invention are directed to determining effective ordering and timing of these sales skills during a call. For example, an "offer description" generally should come before "asking for sales."; Paragraph 0082, the system 100 periodically and automatically generates the feature vector using the feature detector 170 and automatically updates the end-user UI 150 to show the currently recommended action. For example, the system 100 may be configured to generate the feature vector and to compute the recommended action every 15 seconds, every 30 seconds, every 1 minute, or any other time increment. In still another embodiment, the system 100 may be configured to continually generate the feature vector on an event basis (e.g., whenever new data is received from the real-time ASR engine 44c, the desktop analytics 50, and the customer profile information 48) and to compute the recommended product (or 

As for Claim 11, the combination of Konig, Tanner, and Yaseen further teaches the method of claim 9 as disclosed above.
Konig does not explicitly teach wherein creating a current industry score in dependence upon the industry trend data and current products available to a customer on an active call further comprises: create a real-time graph database including nodes, edges, and properties in dependence upon real-time trend data; traversing the graph database; applying a machine learning engine to the traversed graph database; and create a current industry trend score in dependence of the application of the machine- learning engine, the traversed graph database, and the real-time industry trend data.
However, Tanner does teach wherein creating a current industry score in dependence upon the industry trend data and current products available to a customer on an active call further comprises: create a real-time graph database including nodes, edges, and properties in dependence upon real-time trend data; traversing the graph database; applying a machine learning engine to the traversed graph database; and create a current industry trend score in dependence of the application of the machine- learning engine, the traversed graph database, and the real-time industry trend data as a system and method maybe be used for market prediction (Tanner ¶0062). FIG. 5B shows that he component 113 may ingest internal and external data 501 as the observed health inputs. The health inputs 501 may be processed and the normalized health inputs may be fed into a health graph engine 503 (a graph database 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the automated coaching system of Konig to include the Multi Commodity Flow Algorithms used in calculation and prediction of influence throughout the network as in Tanner in order to calculate the rate of change for the influence of supply and demand with respect to several multi-variate factors for the practitioner, payer and consumer alike in a health network. The system and method may have a process that computes the influence of several transactional based entities within a business based health architecture. The influence score may be calculated from within each homogeneous system and used to infer the likelihood of connectivity throughout the entire heterogeneous model. The system and method disclosed below may calculate the diffusion of information theoretic data, compute the influencers in each of the areas of business driven health sectors and optimize 

As for Claim 12, the combination of Konig, Tanner, and Yaseen further teaches the method of claim 9 as disclosed above, wherein the one or two additional sentences are directed to a software product that the customer does not already own (Konig Paragraph 0055, The dynamic information includes general statements about his or her overall sentiment at the moment such as "I'm really happy with your service" or "I'm completely dissatisfied with your latest product" and more specific buying signals such as "I'm routinely charged for going over my minutes" or "My son just turned 16" (which, for example, would make him eligible to drive a car in case the customer is speaking to an insurance company agent.  In other words, the agent can sell a customer insurance they don’t already have (insurance to cover their son)).

As for Claim 13, the combination of Konig, Tanner, and Yaseen further teaches the method of claim 9 as disclosed above, wherein the one or two additional sentences are directed to features of a software product that the customer already owns (Konig Paragraph 0055, The dynamic information includes general statements about his or her overall sentiment at the moment such as "I'm really happy with your service" or "I'm completely dissatisfied with your latest product" and more specific buying signals such as "I'm routinely charged for going over my minutes".  In other words, the recommendation could be about a service they already have and are having a problem with).

As for Claim 14, the combination of Konig, Tanner, and Yaseen further teaches the method of claim 9 as disclosed above, wherein: the resource group includes a speech recognition engine  (Konig Paragraph 0005 and 0037, automatically generating recommended actions for an agent to take and recommended offers for the agent to make to a customer during a voice (spoken) interaction.  Automatically coaching and suggesting actions to an agent in real-time during an interaction with a customer. This coaching and the suggested actions to provide the agent with particular sales skills or techniques to use and/or the content of the predicted best (or "optimal") offer for a given situation by automatically and dynamically performing real-time speech analytics on the audio of the interaction and real-time desktop analytics on the agent's activity on his or her agent terminal (or computer). The automatic coaching and suggested actions be used to increase up-sales, cross-sales, and sales conversions by recommending steps that, according to past data, have high likelihood of success); and the industry trend data includes data derived from one or more transcripts of other sales calls of other tele-agents (Konig Paragraphs 0012 and 0056, to train such a statistical model, in one embodiment of the present invention, in operation 210 the model trainer 120 prepares a collection (e.g., a database) of successful and unsuccessful sales interactions (or "calls") for analysis. Each historical call record (e.g., stored in audio recording storage 42 and/or ASR output 44b) is used to prepare an input feature vector call).

As for Claim 15, the combination of Konig, Tanner, and Yaseen further teaches the method of claim 9 as disclosed above, wherein: the resource group includes an agent result repository (Konig Paragraph 0042, a collection of recorded audio may be stored in a database along with information about what additional products and services were purchased by the customer during the call; Paragraph 0045 and Figure 1, the training data also includes customer profile information 48, which includes historical information about calls individual customers and contact centers, the resulting sales (if any) associated with the call, and other profile information about the customer (e.g., geographic location, preferences, purchase history, employer, etc.)); and the industry trend data includes one or more notes made by other tele-agents on other sales calls  (Konig Paragraph 0047 and 0055-0057, real-time analysis of audio is recognized and stored in a database.  For example, while on a call a customer may say “My son just turned 16”, and the system would collect this fact).

As for Claim 16, the combination of Konig, Tanner, and Yaseen further teaches the method of claim 9 as discussed above, wherein the industry trend data includes real-time commodities information (Tanner ¶0085 and Figure 5B, the component 113 may ingest internal and external data 501 as the observed health inputs. The health inputs 501 may be processed and normalized (using a data extract, transform and load process 502) into a suitable data format and the normalized health inputs may be fed into a health graph engine 503 (a graph database and analytics engine). The health graph engine 503 may then calculate entity rankings within each homogeneous system (using for example, Equation 2 described above in a health system ranking and influence calculation process 504.) Then, each entity's ranking is used to model commodity flow (using a health commodity calculations process 505) between the heterogeneous system connections described in FIG. 4. The commodity flow calculations 

As for Claim 17, the combination of Konig, Tanner, and Yaseen further teaches the method of claim 9 as discussed above, wherein the industry trend data includes real-time stock information (Tanner ¶0061-0062, the system and method may be used for a healthcare network for market index prediction, target market segmentation and a myriad of other market driven).

As for Claim 18, Konig teaches a system for creating real-time dynamic scripts (Konig Paragraph 0040-0041, the present invention are directed to systems and methods for automatically providing recommendations to agents based on automatically computed successful strategies. For instance, during a call with an agent of an airline company, if a customer says: "I would like to fly to Utah, stay with my sister's family, and travel around the state," then embodiments of the present invention can suggest to the agent that a car rental  for tele-agents (Konig Paragraph 0002, agents), comprising: a computer server (290) coupled to a network (101) (Konig Figure 6 and Paragraphs 0098-0102, communication network coupled to a server), the computer server having a processor (106) and a memory (110) (Konig Figure 6 and Paragraph 0113, servers include processors and memory); and 
a dynamic script engine software module (206) (Konig Paragraph 0005 and 0037, automatically generating recommended actions for an agent to take and recommended offers for the agent to make to a customer during a voice (spoken) interaction.  Automatically coaching and suggesting actions to an agent in real-time during an interaction with a customer. This coaching and the suggested actions to provide the agent with particular sales skills or techniques to use and/or the content of the predicted best (or "optimal") offer for a given situation by automatically and dynamically performing real-time speech analytics on the audio of the interaction and real-time desktop analytics on the agent's activity on his or her agent terminal (or computer). The automatic coaching and suggested actions be used to increase up-sales, cross-sales, and sales conversions by recommending steps that, according to past data, have high likelihood of success) stored in the memory and executable by said processor, said dynamic script engine software module including a statistics engine software module (244) (Konig Paragraph 0005, Statistical models compute the recommended actions and recommended offers based on information about the progress of the current voice interaction), a script generator software module (246), a product list (162) (Konig Paragraph 0088, list of , and a repository of dynamic script information (180) (Konig Paragraph 0017, 0038, and 0056, collection of historical interactions);  
said statistics engine software module (Konig Paragraph 0005, Statistical models compute the recommended actions and recommended offers based on information about the progress of the current voice interaction) configured to, during a sales call (Konig Paragraphs 0002-0003, organizations interact with their customers (or potential customers) via agents employed by the organization. Such interactions may occur over the telephone.  Such interaction can include sales), receive real-time industry trend data (150) from the at least one remote resource (Konig Paragraph 0042 and 0082-0084, “statistical models . . . are supplied with the generated feature vector of events detected in real-time during the ongoing call”), and; 
said script generator software module configured to, during the sales call, dynamically reorder in real-time and in dependence upon the current industry score one or more sentences of a dynamic script (224) to be read by a sales agent to the customer during the sales call (Konig Paragraph 0069-0070 and Paragraphs 0083-0085, a script that is designed to increase the likelihood of sales. For example, a standard sales script may include an introduction, an explanation of service capabilities, a final pitch, a request for payment information, a closing portion, building rapport, rebuttals to customer concerns, etc. However, such sales scripts are 
Konig does not explicitly teach said computer server coupled via the network to at least one remote resource from a resource group consisting of an analyst information repository (270) and a stock and commodities market trend aggregator (274) and calculate, using regression analysis of the product list and the real-time industry trend data, a current industry score (154).
However, Tanner does teach said computer server coupled via the network to at least one remote resource from a resource group consisting of an analyst information repository (270) and a stock and commodities market trend aggregator (274) (Tanner ¶0061-0062, the system and method may be used for a healthcare network for market index prediction, target market segmentation and a myriad of other market driven) and calculate a current industry score (154) as a system and method maybe be used for market prediction (Tanner ¶0062). FIG. 5B shows that he component 113 may ingest internal and external data 501 as the observed health inputs. The health inputs 501 may be processed and the normalized health inputs may be fed into a health graph engine 503 (a graph database and analytics engine). The health graph engine 503 may then calculate entity rankings within each homogeneous system (using for example, Equation 2 described above in a health system ranking and influence calculation process 504.) Then, each entity's ranking is used to model commodity flow (using a health commodity calculations process 505) between the heterogeneous system connections described in FIG. 4. The commodity flow calculations are dynamically used to update the system's rankings via a database update in the system diagram. Additionally, the commodity flow calculations may be applied to create outputs 506, such as market predictions, partnership matchings, targeted market segmentation and other related recommendations (Tanner ¶0085). The system and method may use graph traversals to rank providers according to shared specialties (Tanner ¶0089).  Learning models are applied (Tanner ¶0110-0112). FIG. 3, the input to consists of n nodes, m edges and k commodities, each with a source sink and a demand of the corresponding O(nk) variables and O(nk+m) constraints (Tanner ¶0019). The system may then apply the internal rankings across homogeneous systems (an example of which is shown in 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the automated coaching system of Konig to include the Multi Commodity Flow Algorithms used in calculation and prediction of influence throughout the network as in Tanner 
Additionally, Yaseen does teach calculate, using regression analysis of the product list and the real-time industry trend data, a current industry score (154) (Yaseen ¶0028, Sales prediction and recommendation module 150 includes a sales prediction engine 155, which in turn includes a data mining module 156, a linear regression module 157, and a rules-based prediction module 158. In one embodiment, data mining module 156 is configured to generate clustering-based predictions and is implemented using the Oracle.TM. Data Mining (ODM) software available from Oracle Corporation of Redwood Shores, Calif. Similarly, in one embodiment, linear regression module 157 and rules-based prediction module 158 can be implemented using Oracle.TM. Real-Time Decision (RTD) software; Yaseen ¶0039-0042, In order to estimate the likelihood, linear regression module 157 sums up the influence of each input value that is present in the target. If there are d input values and x.sub.i represents the value of the i-th input value for the target, then the score can be computed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the automated coaching system of Konig to include using linear regression for sales prediction and recommendation as in Yaseen in order to assist with various stages of the B2B sales process including how to up-sell or cross-sell products and/or services to existing business customers.  Predictive analysis can also assist in identifying the correct steps to take (or questions to ask) when trying to qualify a lead (Yaseen ¶0018-0022).

As for Claim 19, the combination of Konig, Tanner, and Yaseen further teaches the system of claim 18 as disclosed above, wherein: the script generator software module is further configured to select from the repository of dynamic script information an additional sentence and insert the sentence into the dynamic script (Konig Paragraph 0069-0070 and Paragraphs 0083-0085, a script that is designed to increase the likelihood of sales. For example, a standard sales script may include an introduction, an explanation of service capabilities, a final pitch, a request for payment information, a closing portion, building rapport, rebuttals to customer concerns, etc. However, such sales scripts are typically rigid in design and somewhat limited in ability to adapt to a wide range of circumstances.  Embodiments of the present invention are directed to systems and methods capable of analytically, automatically, and systematically finding the effective sales skills for each product (or a "golden sales recipe") and guiding an agent during the live call to effectively utilize these sales skills. In addition, embodiments of the present invention are directed to determining effective ordering and timing of these sales skills during a call. For example, an "offer description" generally should come before "asking for sales."; Paragraph 0082, the system 100 periodically and automatically generates the feature vector using the feature detector 170 and automatically updates the end-user UI 150 to show the currently recommended action. For example, the system 100 may be configured to generate the feature vector and to compute the recommended action every 15 seconds, every 30 seconds, every 1 minute, or any other time increment. In still another embodiment, the system 100 may be configured to continually generate the feature vector on an event basis (e.g., whenever new data is received from the real-time ASR engine 44c, the desktop analytics 50, and the customer profile information 48) and to compute the recommended product (or action) using the trained model 110 every time the feature vector changes due to, for example, a detected event.)

As for Claim 20, the combination of Konig, Tanner, and Yaseen further teaches the system of claim 18 as disclosed above, wherein: said computer server is coupled to an agent result data repository (272) that includes a plurality of sales call notes (Konig Paragraph 0042, a collection of recorded audio may be stored in a database along with information about what additional products and services were purchased by the customer during the call; Paragraph 0045 and Figure 1, the training data also includes customer profile information 48, which includes historical information about calls individual customers and contact centers, the resulting sales (if any) associated with the call, and other profile information about the customer (e.g., geographic location, preferences, purchase history, employer, etc.) Konig Paragraph 0047 and 0055-0057, real-time analysis of audio is recognized and stored in a database.  For example, while on a call a customer may say “My son just turned 16”, and the system would collect this fact);
said computer server is coupled to a speech recognition engine (276) that includes a plurality of call transcripts (Konig Paragraph 0005 and 0037, automatically generating recommended actions for an agent to take and recommended offers for the agent to make to a customer during a voice (spoken) interaction.  Automatically coaching and suggesting actions to an agent in real-time during an interaction with a customer. This coaching and the suggested actions to provide the agent with particular sales skills or techniques to use and/or the content of the predicted best (or "optimal") offer for a given situation by automatically and dynamically performing real-time speech analytics on the audio of the interaction and real-time desktop analytics on the agent's activity on his or her agent terminal (or computer). The automatic ; and
the real-time industry trend data (150) includes data derived from the plurality of call notes and the plurality of call transcripts (Konig Paragraphs 0012 and 0056, to train such a statistical model, in one embodiment of the present invention, in operation 210 the model trainer 120 prepares a collection (e.g., a database) of successful and unsuccessful sales interactions (or "calls") for analysis. Each historical call record (e.g., stored in audio recording storage 42 and/or ASR output 44b) is used to prepare an input feature vector call).

As for Claim 21, the combination of Konig, Tanner, and Yaseen further teaches the system of claim 20 as disclosed above, wherein: the dynamic script engine software module further includes a graphical database system (292); the statistics engine software module is further configured to store the real-time industry trend data using the graphical database system to create (504) a graph database having a plurality of nodes, edges, and properties, and traverse (508) the graph database, and apply a machine learning algorithm to the traversed plurality of nodes, edges, and properties as a system and method maybe be used for market prediction (Tanner ¶0062). FIG. 5B shows that he component 113 may ingest internal and external data 501 as the observed health inputs. The health inputs 501 may be processed and the normalized health inputs may be fed into a health graph engine 503 (a graph database and analytics engine). The health graph engine 503 may then calculate entity rankings within each homogeneous system (using for example, Equation 2 described above in a health system ranking and influence calculation process 504.) Then, each entity's ranking is used to model ; and
the script generator software module is configured to, during the sales call, dynamically reorder in real-time the one or more sentences of the dynamic script in further dependence upon the graph database (Konig Paragraph 0069-0070 and Paragraphs 0083-0085, a script that is designed to increase the likelihood of sales. For example, a standard sales script may include an introduction, an explanation of service capabilities, a final pitch, a request for payment information, a closing portion, building rapport, rebuttals to customer concerns, etc. However, such sales scripts are typically rigid in design and somewhat limited in ability to adapt to a wide range of circumstances.  Embodiments of the present invention are directed to systems and methods capable of analytically, automatically, and systematically finding the effective sales skills for each product (or a "golden sales recipe") and guiding an agent during the live call to effectively utilize these sales skills. In addition, embodiments of the present invention are directed to determining effective ordering and timing of these sales skills during a call. For example, an "offer description" generally should come before "asking for sales."; Paragraph 0082, the system 100 periodically and automatically generates the feature vector 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the automated coaching system of Konig to include the Multi Commodity Flow Algorithms used in calculation and prediction of influence throughout the network as in Tanner in order to calculate the rate of change for the influence of supply and demand with respect to several multi-variate factors for the practitioner, payer and consumer alike in a health network. The system and method may have a process that computes the influence of several transactional based entities within a business based health architecture. The influence score may be calculated from within each homogeneous system and used to infer the likelihood of connectivity throughout the entire heterogeneous model. The system and method disclosed below may calculate the diffusion of information theoretic data, compute the influencers in each of the areas of business driven health sectors and optimize entity matching likelihoods across health network silos. For example, the system and method 

As for Claim 22, the combination of Konig, Tanner, and Yaseen further teaches the system of claim 21 as disclosed above,  wherein: the graph database includes data originating from one or more of the group consisting of the plurality of call transcripts, the plurality of call notes, a white paper, a social media account, an analyst blog, a business news feed, a commercial research database, and a prior sale (Konig Paragraphs 0012 and 0056, to train such a statistical model, in one embodiment of the present invention, in operation 210 the model trainer 120 prepares a collection (e.g., a database) of successful and unsuccessful sales interactions (or "calls") for analysis. Each historical call record (e.g., stored in audio recording storage 42 and/or ASR output 44b) is used to prepare an input feature vector call).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Konig et al. (US 2015/0201077 A1) in view of Tanner, Jr. et al.  (US 2016/0239851 A1) and Yaseen et al. (US 2012/0278091 A1) as applied to claim 18 above, and further in view of Mahatma et al. (US 2016/0321748 A1).

As for Claim 23, the combination of Konig, Tanner, and Yaseen further teaches the system of claim 18 as disclosed above.
The combination of Konig, Tanner, and Yaseen does not teach wherein: said regression analysis is parametric.
However, Mahatma does teach wherein: said regression analysis is parametric as a parametric method is disclosed (Mahatma Paragraph 0058-0068).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Konig, Tanner, and Yaseen to include the parametric analysis as in Mahatma for assessment of market risk (Mahatma Paragraph 0053).

As for Claim 24, the combination of Konig, Tanner, Yaseen and Mahatma further teaches the system of claim 23 as disclosed above.
The combination of Konig, Tanner, and Yaseen does not teach wherein: said regression analysis includes one from the group consisting of a linear regression and an ordinary least squares regression.
However, Mahatma does teach wherein: said regression analysis includes one from the group consisting of a linear regression and an ordinary least squares regression as regression methods, such as ordinary least-squares regression with and without log-transformed data, two-part models, generalized linear models, and multiplicative regression are disclosed (Mahatma Paragraph 0002).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Konig, Tanner, and Yaseen to include one of the types or regression analysis as in Mahatma because companies today use these regression methods to assess risk in a new market by estimating healthcare cost based on demographic data (Mahatma Paragraph 0002)

As for Claim 25, the combination of Konig, Tanner, and Yaseen further teaches the system of claim 18 as disclosed above.
The combination of Konig, Tanner, and Yaseen does not teach wherein: said regression analysis is nonparametric.
However, Mahatma does teach wherein: said regression analysis is nonparametric as an empirical method (non-parametric method) is disclosed (Mahatma Paragraph 0054-0057).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Konig, Tanner, and Yaseen to include a nonparametric analysis as in Mahatma for assessment of market risk (Mahatma Paragraph 0053).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Kristopher Andersen/Primary Examiner, Art Unit 2158